Chase, Ch. J.
(a). The court are of opinion, that the grant of Selby’s Marsh is truly located on the plots in this cause by the defendant, if the jury find Meade’s creek, South river, Selby’s bay, and Copling’s creek, are truly located on the said plots, and the beginning of the said tract of land called Selby’s Marsh is placed on and by the side of the same waters which the fifth line of Selby’s - Marsh .strikes at the point designated by figures 37, according to the defendant’s location. That all the land lying on the west side of Chesapeake bay, and on the west side of the South river of that bay, is included within the lines and bounds of the grant of Selby’s Marsh.

 Done, J. concurring-